Citation Nr: 0818502	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for otitis media 
of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1979 to August 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  Subsequently, the claims file was 
transferred to the RO in Pittsburgh, Pennsylvania, as the 
veteran resides overseas.

In September 2007, the veteran submitted additional evidence 
pertinent to his claim.  This evidence was submitted within 
90 days after certification of the veteran's claim to the 
Board, and his service representative subsequently has waived 
the right to have this additional evidence referred to the 
agency of original jurisdiction (AOJ) for initial review.  
See 38 C.F.R. § 20.1304 (2007).

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The claims file contains evidence indicating that the 
veteran's otitis media of the left ear may be productive of 
suppuration several times a year.





CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a compensable, 10 percent, rating for service-connected 
otitis media of the left ear have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this increased rating claim for otitis 
media of the left ear at present without detriment to the due 
process rights of the veteran.


Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

In this case, the veteran has been assigned a non-compensable 
(0 percent) rating for his service-connected otitis media of 
the left ear pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6201 (2007).  Subsequently, the RO determined that DC 
6200 might apply.

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Ratin
g

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
6201
Chronic nonsuppurative otitis media with effusion 
(serous otitis media):

Rate hearing impairment

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background

In a March 2002 rating decision, the veteran was service-
connected for left ear hearing loss (0 percent).  

In the March 2002 rating decision under appeal, the veteran 
was granted service connection for otitis media of the left 
ear and awarded a non-compensable (0 percent) rating, 
effective September 1, 2000.  

During the course of this appeal for a higher rating for his 
otitis media of the left ear, the veteran was service-
connected for tinnitus (10 percent); vertigo secondary to his 
left ear otitis media (10 percent); neuralgic headaches 
secondary to his left ear otitis media (10 percent); and 
left-sided neurocompressive syndrome, cervical spine, also 
diagnosed as chronic cervical sprain, secondary to his left 
ear otitis media (20 percent).

The report of a January 2002 VA examination shows that the 
veteran had a left mastoid cavity with residual of otitis 
media while the right ear had a normal ear canal and normal 
tympanic membrane.  The VA examiner diagnosed left otitis 
media active ear disease, tinnitus by history, and hearing 
loss in the left ear.  The examiner also opined that the 
veteran's otitis media was related to military service.

An April 2002 Army hospital clinic record shows that the 
veteran was seen for a periodic cleaning of his left ear and 
was last seen when he left service in August 2000.  Some 
drainage over the prior three weeks was noted.  

A February 2003 Army hospital clinic record reveals that the 
veteran's left mastoid bowl was inflamed and that he was to 
be treated with antibiotics and drops.

In his Notice of Disagreement received in March 2003, the 
veteran stated that he visited the ear, nose, and throat 
(ENT) clinic at the Army's Landstuhl Regional Medical Center 
in Germany every eight to 10 months to have his ear cleaned 
from puss build up.  He was prescribed antibiotics and ear 
drop medication due to drainage, pain, discomfort, headaches, 
and dizziness related to his left ear.

A September 2003 Army hospital clinic record notes that 
debris in the left ear was evacuated.

The veteran's signed statement dated in October 2003related 
that a doctor at the ENT clinic at Landstuhl told the veteran 
that he did not have a dry and safe ear.

The veteran underwent a fee-based VA examination overseas in 
April 2004.  The examiner noted in his report that the left 
ear canal shows a dry non-inflamed skin and is wide in the 
wake of several radical mastoidectomy operations.  The 
veteran had a perforated ear drum in the left ear.  The 
examiner diagnosed combined moderately severe hearing loss of 
the left ear with displaced ossicular prosthesis and 
perforation of the ear drum; normal right ear hearing; 
neuralgic headache; intermittent mild vertigo; and tinnitus.  

A May 2004 Army hospital clinic record shows that the left 
ear was cleaned of debris, that the perforation of the ear 
drum persisted but without any complaint of mastoid bowl 
infection, and that a powder had been applied.

A September 2005 Army hospital clinic record indicates that 
the veteran usually has his left mastoid bowl cleaned every 
six months, but that he had been deployed.  He complained of 
some otorrhea (discharge) in the left ear that began three to 
four weeks earlier, but no otorrhea was noted on that visit.  
A majority of significant debris was cleaned from his left 
mastoid bowl.

In his VA Form 9 (Substantive Appeal) received in October 
2005, the veteran complained that he continued to have 
drainage from his left ear, that the ear needed to be cleaned 
once every six weeks, and that his ear became infected 
frequently.

An October 2005 Army hospital clinic record indicates that 
the veteran's otorrhea in the left ear was resolved and that 
the left mastoid bowl was clean.

A May 2006 Army hospital clinic record indicates that the 
veteran complained of some otorrhea in the left ear that 
began three to four weeks earlier.  The left mastoid bowl was 
cleaned of significant debris and fungus, though no otorrhea 
was noted.

An August 2007 Army hospital clinic record reveals that green 
discharge was noted in the veteran's left ear.  The veteran 
complained of some otorrhea in the left ear that he said 
occurred every couple of months, and most recently had 
started three to four weeks earlier.  It also was noted that 
the left mastoid bowl was cleaned of significant debris and 
fungus.  Significant granulation of the tympanic membrane was 
noted and that it was 30 percent perforated.  

Analysis

The regulatory criteria noted above provides for the 
evaluation of either suppurative or nonsuppurative otitis 
media.  Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is rated at a maximum 10 
percent where there is suppuration, or with aural polyps.  38 
C.F.R. § 4.87, DC 6200 (2007).  A Note provides that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
evaluated separately.  Id.  Diagnostic Code 6201 pertains to 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) and provides that such is rated on the basis of 
hearing impairment.  38 C.F.R. § 4.87, DC 6201 (2007).

Post-service medical records from the Army's ENT clinic at 
the Landstuhl Regional Medical Center in Germany show 
consistent complaints by the veteran of left ear pain and 
drainage, and periodic cleanings when debris and fungus were 
removed from the left ear.  In the final record of evidence 
submitted dated August 2007, the attending physician noted 
green discharge from the left ear.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board notes that a lay person, such as the 
veteran, is competent to report observable symptomatology of 
an injury or illness, such as discharges from his left ear.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In 
view of the post-service medical evidence of periodic 
cleanings of debris from the left ear, and the report of a 
green discharge in the most recent August 2007 record by a 
medical doctor, the Board finds the veteran's statements 
regarding periodic discharges of the left ear to be credible.  
Therefore, the Board further finds that the record supports a 
finding that the veteran suffers from active chronic 
suppurative otitis media of the left ear.

Although an October 2005 treatment record notes that the 
veteran's otorrhea in the left ear was resolved, and VA 
examination reports in January 2002 and April 2004 similarly 
show no drainage of the left ear, the veteran's otitis media 
is a chronic disability that apparently comes and goes and, 
by his own assertions, becomes actively suppurative every 
eight to 10 months.  The fact that each infection clears up 
with medication, and is not constant, does not change the 
fact that it continuously reoccurs with suppuration at least 
once a year, if not more.

In light of the foregoing, and affording the veteran the 
benefit of the doubt (38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that the criteria for a 
compensable, 10 percent, rating for chronic otitis media, the 
maximum assignable under Diagnostic Code 6200, have been met.  


ORDER

A compensable, 10 percent, rating for otitis media of the 
left ear is granted, subject to the criteria governing the 
award of monetary benefits.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


